Citation Nr: 1627121	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, via substitution.  

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, via substitution.  

3.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus, via substitution.  

4.  Entitlement to service connection for a kidney disorder, to include as due to diabetes mellitus, via substitution.  

5.  Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus, via substitution.  

6.  Entitlement to service connection for chronic lymphocytic leukemia, to include as due to exposure to herbicides, via substitution.  

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), via substitution.  

8.  Entitlement to special monthly compensation (SMC) based on the need for aid an attendance and/or housebound status, via substitution.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1960 to May 1963.

The Veteran died in December 2012, and his surviving spouse has been substituted on his behalf to continue the claims to completion.  It is noted that, despite some confusion in the record as to if the appellant is seeking accrued benefits or to continue as a substituted claimant, the Board will interpret both the RO's actions, and the actions of her representative, in a way most favorable to her.  That is, it will continue the claims based on substitution as opposed to addressing them as new claims for accrued benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The matters were before the Board in July 2012 and were remanded for evidentiary development.  The development requested by that remand order has been accomplished; however, for reasons discussed below, additional development is warranted in this case.  

The Veteran appeared at a Travel Board hearing in June 2011.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the appellant has been properly substituted for the Veteran, the claims will carry on as if he were alive until final resolution has been completed.  As distinct from a claim for accrued benefits, the Board may order additional evidentiary development in the case of substituted claims.  As such development is warranted, the claims are remanded.  

The Veteran's representative noted that, subsequent to the Board's most recent remand, service connection was awarded for a right knee disability.  It was also noted that certain private records held by the University of Texas Southwestern Medical Center, as well as the Methodist Medical Center of Dallas, Texas, had not been obtained.  It appears that this is alleged in the context of knee treatment; however, as the Veteran has recently died, it is also noted that additional private or VA treatment records, including terminal records, may be outstanding and could be relevant to the claims on appeal.  The identified private records must be obtained, and also, the appellant must be given the opportunity to identify additional treating facilities, to include facilities where terminal care was given, so that the Board may attempt to secure those records and review them prior to an adjudication.  

It is further noted that the Veteran's allegations of entitlement to service connection for a psychiatric disorder centered on his exposure to bodies being repatriated to the United States via the Schofield Barracks in Hawaii.  The Veteran has asserted that exposure to the remains of dead American servicemen exposed him to herbicide agents and that the experience was so significantly stressful so as to cause the onset of PTSD (or other acquired psychiatric disability).  The DD Form 214 does indicate that the Veteran served in Hawaii in a medical capacity, and thus his allegations have some potential connectivity with the circumstances of the service he rendered.  It is not, however, readily apparent that deceased personnel did transit through his station, nor is it readily indicated that his duty station had mortuary services as part of the mission.

Further, the Veteran had stated that his transit to the Continental United States (CONUS) from Hawaii involved sailing on a naval vessel, which has been identified as USS Sultan.  He has alleged that this vessel transported herbicides from the United States to duty areas in the Pacific Rim, and that drums of the cargo were visible aboard ship.  There is no record of actual transport of herbicides via this vessel in the record, and ships routinely travel with a variety of cargo which could be marked as being potentially hazardous.  As, however, it is at least possible that herbicides could have been transported in such a manner, some further development is necessary in the case.  

Indeed, it is asked that the National Personnel Records Center (NPRC) be contacted and that unit records for the Veteran, as well as ship logs from USS Sultan, be obtained and associated with the claims file.  The Veteran served with USARPAC at the 25th Medical Battalion between May 1960 and May 1963.  It is asked that unit records, particularly pertaining to any mortuary services performed, be obtained.  If no records are available after an exhaustive search, the record is to be so annotated.  

Lastly, with respect to the claim for a left knee disability, it is noted that service connection was recently established (for the period prior to the Veteran's death) for a right knee disability.  The Veteran's representative has alleged that the left knee disability, in addition to potentially being related to service, was at least as likely as not caused, or aggravated beyond the natural course of the disease process, by the now service-connected right knee disability.  As no opinion has yet been made with respect to such a theory of entitlement, the claim is remanded so that such a written opinion, based on the evidence of record, can be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The claim for entitlement to SMC is dependent upon the resolution of the outstanding claims for service connection and, accordingly, is inextricably intertwined with the resolution of those claims.  Adjudication is deferred until the development described in detail below has been accomplished.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding private and VA medical records as identified by the appellant.  In this regard, medical treatment records from UT Southwestern Hospital, from June 2012 to December 2012, and records from Methodist Medical Center in Dallas, Texas, should be specifically located.  In addition, it is asked that the appellant identify any additional medical records, to include those of any terminal hospitalization period, and if any records are identified, that they be obtained after securing the appropriate waivers.  Should no records exist after an exhaustive search, the record should be so annotated.  

2.  Contact the NPRC and obtain unit records for the 25th Medical Battalion at Schofield Barracks and/or Tripler Army Medical Center in Oahu, Hawaii, from May 1960 to May 1963.  Determine if mortuary services for repatriated Vietnam personnel occurred at any facility under USARPAC control in Hawaii for which the Veteran, as a medical corpsman, may have served in his duties as an ambulance driver.  Additionally, obtain deck logs and, if available, cargo and passenger manifests from USS Sultan from 1963.  Determine as to if the ship transported herbicide agents between the United States and Vietnam during that period of time.  Should these records not be available after conducting an exhaustive search, so annotate the record.  

3.  Dispatch the claims file to an orthopedic specialist for an addendum opinion.  In this regard, the orthopedist should opine as to if it is at least as likely as not (50 percent probability or greater) that the service-connected right knee disability caused, or aggravated beyond the natural course of the disease process, a left knee disability during the Veteran's lifetime.  All conclusions should be supported by appropriate rationales in the narrative portion of the examination report.  

4.  Following the above-directed development, re-adjudicate the claims for benefits.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




